—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered March 18, 1992, convicting defendant, after nonjury trial, of assault in the first degree and two counts of operating a motor vehicle while under the influence of alcohol, and sentencing him, as a second felony offender, to concurrent *170terms of 6 to 12 years and to 2 definite 1 year terms, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence. Moreover, upon an independent review of the facts, we find that the determination was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues now raised by the defendant were properly before the court, and, after considering the relative force of the testimony and the inference that may be drawn therefrom, there is no reason on the record before this Court to disturb its determination.
Since defendant has failed to provide a record that supports his contention that a Sandoval hearing was conducted in his absence, there is no basis to review his claim that his right to be present at all material stages of the proceedings was violated (People v Bagarozy, 182 AD2d 565, 566, lv denied 80 NY2d 901; People v Walker, 202 AD2d 312).
We have considered defendant’s other contentions and find them meritless. Concur—Rosenberger, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.